Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 14-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (20150081529) in view of Duroux et al. (20120101884). 
As per claims 1, 8, 15, 21,
Lee discloses a wallet server comprising a processor comprising hardware, the processor being configured to acquire, from a plurality of terminals that are preset, evaluation information indicating an evaluation for a terminal other than an own terminal among the plurality of terminals, the evaluation information being generated by the own terminal (claim 16), 
calculate reward amounts for the respective terminals based on the evaluation information (par 24, claim 16).
Lee does not explicitly disclose: 
deposit electronic money corresponding to the reward amounts to electronic wallets associated with the respective terminals.
However, Duroux discloses:
deposit electronic money corresponding to the reward amounts to electronic wallets associated with the respective terminals (par 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Duroux’s deposit electronic money corresponding to the reward amounts to electronic wallets associated with the respective terminals to Lee’s wallet server comprising a processor comprising hardware. One would be motivated to do this in order to enable retailers to provide electronic wallets applications which resides on a wallet server of the bank or the like, or a wallet server provided for the bank by another party. The wallet server stores the user's payment information, such as payment information relating to the user's credit or debit card, or checking or savings account (Duroux par 15).
As per claims 2, 9, 16,
Duroux discloses the processor is configured to acquire, from the plurality of terminals, information about deposit that has been deposited from balances of the electronic wallets of the respective terminals (par 10), and 
deposit, from the deposit, electronic money corresponding to the reward amounts to the electronic wallets associated with the respective terminals (par 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Duroux’s the processor is configured to acquire, from the plurality of terminals, information about deposit that has been deposited from balances of the electronic wallets of the respective terminals deposit, from the deposit, electronic money corresponding to the reward amounts to the electronic wallets associated with the respective terminals to Lee’s wallet server comprising a processor comprising hardware. One would be motivated to do this in order to enable retailers to provide electronic wallets applications which resides on a wallet server of the bank or the like, or a wallet server provided for the bank by another party. The wallet server stores the user's payment information, such as payment information relating to the user's credit or debit card, or checking or savings account (Duroux par 15).
As per claims 3, 10, 17,
Lee discloses the processor is configured to calculate the reward amounts by allocating the deposit according to a ratio of the numbers of evaluations of each terminal included in the evaluation information (par 24, claim 16).
As per claims 7, 14,
Lee discloses the processor is configured to calculate the reward amounts for each preset time period (par 24, claim 16).

Claims 4-6, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (20150081529) in view of Duroux et al. (20120101884) further in view of He (20210049622). 
As per claims 4, 11, 18,
The Lee and Duroux combination discloses the claimed invention as in claims 2, 9 and 16. The combination does not explicitly disclose:
the processor is configured to calculate the reward amounts, within a range of the deposit, by multiplying the numbers of evaluations of each terminal included in the evaluation information by a preset amount for one evaluation.
However, He discloses:
the processor is configured to calculate the reward amounts, within a range of the deposit, by multiplying the numbers of evaluations of each terminal included in the evaluation information by a preset amount for one evaluation (par 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add He’s the processor is configured to calculate the reward amounts, within a range of the deposit, by multiplying the numbers of evaluations of each terminal included in the evaluation information by a preset amount for one evaluation to Lee’s wallet server comprising a processor comprising hardware. One would be motivated to do this in order to evaluate the function, where the score evaluation function uses the multiple execution results as variables and is designed to be positively correlated with a match rate between the multiple execution results and multiple corresponding target effects (He par 10).
As per claims 5, 12, 19,
He discloses the processor is configured to calculate the reward amounts by multiplying an absolute value of a difference between evaluations of the plurality of terminals included in the evaluation information by a preset amount for one evaluation (par 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add He’s the processor is configured to calculate the reward amounts by multiplying an absolute value of a difference between evaluations of the plurality of terminals included in the evaluation information by a preset amount for one evaluation to Lee’s wallet server comprising a processor comprising hardware. One would be motivated to do this in order to evaluate the function, where the score evaluation function uses the multiple execution results as variables and is designed to be positively correlated with a match rate between the multiple execution results and multiple corresponding target effects (He par 10).
Duroux discloses deposit electronic money corresponding to the reward amounts to the electronic wallets associated with the respective terminals by transferring electronic money corresponding to a reward amount to an electronic wallet associated with a terminal having the larger number of evaluations among the plurality of terminals from an electronic wallet associated with a terminal having the smaller number of evaluations among the plurality of terminals (par 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Duroux’s deposit electronic money corresponding to the reward amounts to the electronic wallets associated with the respective terminals by transferring electronic money corresponding to a reward amount to an electronic wallet associated with a terminal having the larger number of evaluations among the plurality of terminals from an electronic wallet associated with a terminal having the smaller number of evaluations among the plurality of terminals to Lee’s wallet server comprising a processor comprising hardware. One would be motivated to do this in order to enable retailers to provide electronic wallets applications which resides on a wallet server of the bank or the like, or a wallet server provided for the bank by another party. The wallet server stores the user's payment information, such as payment information relating to the user's credit or debit card, or checking or savings account (Duroux par 15).
As per claims 6, 13, 20,
Lee discloses the processor is configured to calculate the reward amount within a preset amount range (par 24, claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621